Citation Nr: 0032135	
Decision Date: 12/08/00    Archive Date: 12/20/00

DOCKET NO.  94-09 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Whether the rental proceeds from real property inherited by 
the veteran, and held in trust by the Federal Government, are 
countable as income for Improved Disability Pension purposes. 


REPRESENTATION

Appellant represented by:	Robert A. Laughlin, Attorney


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel

INTRODUCTION

The veteran served on active duty from September 1950 to 
August 1952.

This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal from actions rendered since 
September 1991 by the Lincoln, Nebraska Regional Office (RO) 
of the Department of Veterans Affairs (VA).  In those 
decisions, the RO determined that rental and certain tort 
claim proceeds constituted countable income for Improved 
Disability Pension purposes.

In a March 1996 decision, the Board determined that both 
rental proceeds from real property inherited by the veteran 
and held in trust by the Federal government, and proceeds 
from a tort claim settlement were countable as income for 
Improved Disability Pension purposes.  The veteran appealed 
to the United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals) 
(hereinafter, the Court).  In an August 1997 Order, the Court 
granted a motion to sever the issues and remand the issue 
involving rental proceeds.  That portion of the Board's 
decision involving the rental proceeds was vacated and 
remanded for additional proceedings.    

In a January 1998 decision, the Board decided that all but 
$2,000 of the rental proceeds received per calendar year was 
countable as income for Improved Disability Pension purposes.  
The veteran again appealed to the Court.  

In an April 2000 decision, the Court vacated the January 1998 
Board decision and remanded the case for further development.


REMAND

When the Court most recently reviewed the veteran's appeal, 
it was noted that the characterization of the property in 
question is central to a determination as to whether the 
rental proceeds received therefrom can be considered 
countable income.  The inclusion of the rental proceeds will 
turn on whether the lands in question are considered 
"submarginal lands."  If the disputed land is in fact 
"submarginal," then the income in question would be 
excludable from countable income under 38 C.F.R. § 3.272 
(1999).  See also 25 U.S.C. § 459e (1994 ed. Supp. IV).

The Court noted that there was no evidence that the trust 
land from which the veteran receives rental income is, or is 
not, to be considered "submarginal land."  After further 
noting that attempts made to date to determine whether the 
land is indeed submarginal were unsuccessful, the Court 
remanded the case to the Board with the instruction that 
further fact finding was required.  

Thus, the case is REMANDED to the RO for the following 
action:

1.  The claims folder should be referred 
to the District Counsel for a 
determination as to whether the disputed 
land is "submarginal land" pursuant to 
25 U.S.C. § 459e.  In preparing the 
opinion the District Counsel should 
attempt to secure appropriate evidence 
from the Interior Department as well as 
the Bureau of Indian Affairs in order to 
support any conclusion reached.  A copy 
of the District Counsel's opinion must be 
provided to the veteran and his 
representative.  

2.  Thereafter, the RO should again 
review the veteran's claim.  If any 
benefit sought on appeal remains denied, 
the veteran and representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	DEREK R. BROWN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


